Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 12, 2021

The Court of Appeals hereby passes the following order:

A21A1593. EDWARDS v. PHOEBE PUTNEY MEMORIAL HOSPITAL, et al.

      This appeal was docketed on June 8, 2021, and the brief of appellant was due
20 days later, on June 28, 2021. The due date has passed, and appellant Muarlean
Cain Edwards has not filed a brief. Accordingly, Edwards’s appeal is hereby
DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/12/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.